Exhibit 10.1

FOURTH AMENDMENT TO THE

DEVELOPMENT ALLIANCE AND SUPPLY AGREEMENT

Between

BIOSENSE WEBSTER, INC. AND STEREOTAXIS, INC.

This fourth amendment (“Fourth Amendment”) is made effective as of May 1, 2010
and amends the Development Alliance and Supply Agreement dated May 7, 2002
between Biosense Webster, Inc. (“Biosense Webster”) and Stereotaxis, Inc.
(“Stereotaxis”) (the “Master Collaboration Agreement”), as amended previously
by: (i) the Amendment to Development and Supply Agreement dated November 3, 2003
(the “First Amendment”) (the Master Collaboration Agreement and First Amendment
collectively referred to as the “Amended Master Agreement”); (ii) the side
letter between the parties dated November 3, 2003, regarding research and
development (the “R&D Side Letter”); (iii) the Alliance Expansion Agreement
dated May 4, 2007 (“Expansion Agreement”); (iv) four side letters between the
parties, each dated May 4, 2007, whose subject matter was, respectively, CARTO®
Pro RMT, Third Party Collaboration Rights, Exclusivity and the meaning of
Customers in the Non-Localized Alliance (collectively, the “2007 Side Letters”);
(v) the Second Amendment to Development Alliance and Supply Agreement, dated
July 18, 2008 (the “Second Amendment”), and (vi) the Third Amendment to
Development Alliance and Supply Agreement, dated December 8, 2009 (the “Third
Amendment”) (the Master Collaboration Agreement, First Amendment, R&D Side
Letter, Expansion Agreement, 2007 Side Letters, Second Amendment, and Third
Amendment collectively referred to as the “Existing Agreements”).

WHEREAS, Stereotaxis and Biosense Webster have, pursuant to the Existing
Agreements, agreed to jointly develop a Compatible NIOBE™ – CARTO® System and
certain associated proprietary, interventional, disposable, electrophysiology
devices and to manufacture, market and sell such products; and

WHEREAS, Stereotaxis has developed the Odyssey™ Enterprise System, which
provides an information system for interventional labs and a network that
enables remote realtime sharing of information and clinical support, and subject
to the following recital as well as the execution of a formal, mutually agreed
upon written agreement between the parties, Biosense Webster wishes to co-market
the Odyssey products and utilize the Odyssey network for customer clinical
support, and

WHEREAS, the parties wish to explore the feasibility of an expanded
collaboration that will include development of new products to advance robotic
navigation as well as co-marketing and use of the Odyssey products and services,
and

WHEREAS, the parties have agreed to extend Biosense Webster’s exclusive
distribution rights with respect to certain disposable devices developed under
the Existing Agreements.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions herein, the Parties agree as follows.



--------------------------------------------------------------------------------

1. In order to extend the time for negotiation of an expanded collaboration
agreement between the parties and an agreement for the co-marketing of Odyssey
products and services (said negotiations do not create any obligations, legal or
otherwise, on the parties to enter into an agreement with respect to the
foregoing), Biosense Webster’s exclusive distribution rights for the
Non-Irrigated Catheters (as defined in the Existing Agreements) will be extended
to July 31, 2010.

2. Section 3.2(a) of the Second Amendment shall be deleted and replaced with the
following:

(a) Rights relating to Non-Irrigated Catheters. Stereotaxis hereby grants and
Biosense Webster hereby accepts a non-exclusive worldwide license (with right to
sublicense) under Stereotaxis’ Intellectual Property Rights in the Stereotaxis
IP to make, have made, use, import, sell, offer for sale, distribute or
otherwise dispose of (directly or through multiple tiers of distribution)
Non-Irrigated Catheters, and Compatible CARTO Systems for use with such
Non-Irrigated Catheters (the “Non-Irrigated Catheter License”). (i) Prior to
August 1, 2010, the Revenue Share on sales of Non-Irrigated Catheters shall
continue to be calculated in accordance with the Existing Agreements. Such
Revenue Share shall be used to recoup any outstanding Revenue Share Advance and
R&D Deferral, together with interest due thereon, if any, pursuant to the Second
Amendment. (ii) After July 31, 2010, the Revenue Share on sales of Non-Irrigated
Catheters shall continue to be calculated in accordance with the Existing
Agreements except that the rate shall be the rate used to determine the Revenue
Share paid in the fourth quarter of 2009. Such Revenue Share shall be used to
recoup any outstanding Revenue Share Advance and R&D Deferral, together with
interest due thereon, if any, pursuant to the Second Amendment. (iii) The
Non-Irrigated Catheter License shall terminate on the last day of the first
calendar quarter which is at least 90 days after the Revenue Share Advances and
the R&D Deferral, together with interest due thereon, if any, are recouped in
full by Biosense Webster and/or paid by Stereotaxis; provided, however, if the
Revenue Share Advances and the R&D Deferral, together with interest due thereon,
are not recouped in full by Biosense Webster and/or paid by Stereotaxis on or
before the Final Payment Date, then the non-exclusive Non-Irrigated Catheter
License granted by Stereotaxis to Biosense Webster pursuant to this
Section 3.2(a) shall automatically and immediately become fully-paid, perpetual
and irrevocable, and any obligation of Biosense Webster to pay Revenue Share in
consideration of the Non-Irrigated Catheter License shall terminate. (iv) For
purposes of clarification, the termination of the Non-Irrigated Catheter License
granted in the Second Amendment shall not affect any existing license or other
rights or obligations of the parties relating to Non-Irrigated Catheters
provided in the Existing Agreements.

3. Terms and definitions used in this Fourth Amendment but not defined shall
have the same meanings given to such terms in the Existing Agreements.

4. Except as expressly modified by this Fourth Amendment, the terms of the
Existing Agreements shall retain their full force and effect without
modification.

5. This Amendment may be executed in multiple counterparts, each of which shall
be an original as against any party whose signature appears thereon but all of
which together shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

6. The terms of this Fourth Amendment may be modified only through a written
agreement signed by both Biosense Webster and Stereotaxis.

7. This Fourth Amendment and all rights and obligations of the parties
hereunder, including, but not limited to the distribution rights of Biosense
Webster pursuant to Section 2, are intended to survive the termination or
expiration of any of the Existing Agreements.

IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
signed by duly authorized officers or representatives, effective as of the date
first written above.

 

STEREOTAXIS, INC.     BIOSENSE WEBSTER , INC. By:   /s/ Michael P. Kaminski    
By:   /s/ Uri Yaron

Print Name:   Michael P. Kaminski     Print Name:   Uri Yaron

Title:   CEO     Title:   VP, WW Business Dev. Date:   4-29-10     Date:  
4/30/2010

 

3